Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alton Kent Gi’een appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. United States v. Green, No. 4:00-cr-00046-H-1 (E.D.N.C. Feb. 12, 2009). We deny Green’s motion for appointment of counsel and his motion to place this case in abeyance. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.